IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT



 COMMONWEALTH OF PENNSYLVANIA,                      No. 8 MM 2021

                      Respondent



              V.




 PHIL WILLIAM FINN, JR.,

                      Petitioner



                                         ORDER




PER CURIAM

      AND NOW, this 6th day of April, 2021, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days from this order

in which to submit his Petition for Allowance of Appeal.